Citation Nr: 1224152	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to May 12, 2006, for the grant of service connection for left shoulder arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to April 1994. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for arthritis of the left shoulder.  Jurisdiction was later returned to the Roanoke, Virginia, RO.


FINDINGS OF FACT

1.  A claim for service connection for left shoulder strain was denied in a July 2001 rating decision; the Veteran did not file a notice of disagreement to this decision, and new and material evidence was not received within one year of that determination.

2.  On May 12, 2006, the Veteran filed a claim to reopen for service connection for left shoulder injury, which was granted in a May 2008 rating decision.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 12, 2006, for the grant of service connection for arthritis, left shoulder, have not been met.  38 U.S.C.A.  § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA treatment records and VA examinations.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Importantly, in an April 2012 statement, the Veteran indicated that he had no further evidence with respect to this claim.    

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that he is entitled to an effective date prior May 12, 2006, for service connection for arthritis of the left shoulder.  Specifically, he asserts that the effective date should be in 2001 when he filed his initial claim for service connection.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed an original claim for service connection for a left shoulder disability that was date-stamped received in January 2001, which was denied by the RO in a July 2001 rating decision.  He was informed of his appellate rights, but he did not file a notice of disagreement.  Further, no other evidence was submitted during the one year period following this decision so the provisions of 38 C.F.R. § 3.156(b) with respect to the submission of new and material evidence are not applicable.  Accordingly, the RO's July 2001 rating decision is final.  38 U.S.C.A. § 7105.  

Thus, when the Veteran filed his claim of service connection for left shoulder disability on May 12, 2006, it was a claim to reopen since there was a prior final disallowance of his claim in July 2001.  There is no evidence that indicates any intent on the part of the Veteran to apply for compensation after the July 2001 rating decision until the May 12, 2006 claim.  Significantly, the next submission by the Veteran in the claims file after the July 2001 rating decision is the May 12, 2006, claim to reopen.  There is no documentation in the claims file in the interim.  

Subsequently, VA treatment records dating back to August 2005 were associated with the claims file.  However, these records showed no indication of any intent on the part of the Veteran to file a claim to reopen.  In fact, the records primarily addressed disorders other than the Veteran's left shoulder.   

The assigned effective date of May 12, 2006, is the date of receipt of the Veteran's claim to reopen.  Because the July 2001 rating decision is final, the claim upon which that decision was based cannot serve as the basis for assignment of an effective date for a subsequent award of service connection.  The Veteran's claim to reopen was date-stamped as received by VA on May 12, 2006, which is the date that was assigned by the RO as the effective date for the grant of service connection for arthritis, left shoulder.  Absent an allegation and finding of clear and unmistakable error in the RO decisions (the presence of which has not been alleged) the desired earlier effective cannot be assigned.

In sum, the earliest date of receipt of a reopened claim for service connection for left shoulder disability is May 12, 2006, the date the RO received the Veteran's claim to reopen his claim.  While the Board is sympathetic to the Veteran's beliefs that an earlier effective date is warranted, under the circumstances, the Board is precluded by statute and regulation from assigning an effective date prior to May 12, 2006 for the granting of service connection for arthritis, left shoulder.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than May 12, 2006.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to May 12, 2006, for the grant of service connection for arthritis, left shoulder, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


